Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,172,644. Although the claims at issue are not identical, they are not patentably distinct from each other because the encompass the same essential invention.

Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,993,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the encompass the same essential invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ignon et al. (U.S. Patent Application Publication 2009/0192442) in view of Marasco et al. (U.S. Patent 6,635,035).

Regarding claims 2, 10-12, 17-18 and 22-23, Ignon et al. disclose a method of treating skin tissue on an outside surface of a body, the method comprising:
providing a fluid from a fluid source (the fluid in “cartridge” 200, see [0093] and figure 1) to a tip (or working end) (“tip” 160 in figure 1 and counterparts in other alternate/equivalent embodiments, see [0092] and figure 1 in particular and figures 1- 2IB in general) of a handpiece assembly through a fluid delivery conduit (the passage 
wherein the handpiece assembly comprises a main body portion (“main body portion” 110, see [0092] and figure 1) and the tip positioned along a distal end of the main body portion;
wherein the tip comprises at least one skin abrading member configured to abrade skin tissue on an outside surface of a body when the handpiece assembly is moved relative to skin tissue;
the at least one skin abrading member is met by:
“Any of the embodiments of a tip disclosed herein, including but not limited to those illustrated in FIGS. 1-21B, tip designs incorporated by reference or any other tip designs, or variations thereof, can include one or more abrasive elements configured to treat skin. In addition, such tips can include one or more treatment elements, either in addition to or in lieu of abrasive elements. As used herein, "abrasive element” is a broad term and includes, without limitation, protruding elements, abrasive materials (e.g., grit, sandpaper-like material, other coarse materials, etc.), roughened surfaces, contoured surfaces, surfaces with openings, recesses or other features, brushes, blades, surfaces impregnated with diamonds or other materials and/or the like,” 
see [0143], or alternatively 
the collection of “protruding members” 674 and 676 and the portion of “spiral ridge” 680 other than the most inner portion making a revolution of 360°, 
see [0154]-[0157] and figure 9A, 9C, and 9F, or alternatively 
“the protruding members 574, 576, 578 comprise relatively sharp edges, which can be configured to remove skin,” 
see [0145] and figures 8A-8F (claim 10), or alternatively 
the edge of the “spiral-shaped ridge,” 
see [0014] and [0155] and figure 9A (claim 11), or alternatively
the “abrasive surfaces or elements” disclosed in [0014]-[0016], [0019], and [0021]-[0023], also see the “abrading structure” in [0025],
positioning the tip of the handpiece assembly in contact with an outer surface of the skin tissue or epidermal skin tissue (see abstract and figures 8F, 9F, 10F, 19B for example);
removing a spent fluid away from the tip through a suction conduit (comprising “one or more waste channels” 120 and “one or more removal channels” 150, see [0118] and figure 3B for example), wherein the suction conduit is configured to be placed in fluid communication with a suction source (see [0029]); and
wherein fluid is configured to be provided through the fluid delivery conduit to the tip (the fluid flows through the passage clearly accompanying and directly feeding the “opening” 670, see [0154]-[0157] and figure 9A, 9C, and 9F),
wherein the method is for treating an outer layer or an epidermis of a skin surface (see [0011] wherein it is disclosed “According to certain embodiments of the present application, a handpiece assembly for treating a skin surface comprises a recess configured to receive a cartridge or other container.”  It should be noted the recited “skin surface” meets the recited language “an outer layer or an epidermis of a skin 
However, Ignon et al. fail to explicitly recite:
the method step of delivering fluid to the tip using a pulsed pattern;
positive pressure of the fluid delivery;
controlling the frequency of pulsing of the pulsed pattern during use (or equivalently claiming a control module the controls the level of pulsing of the pulsed pattern during use (please see 112 rejection above)).
It should be noted, the mere delivery of fluid to the tip by Ignon et al. can be interpreted as a positive pressure, since there is nothing in the specification precluding this interpretation.
Like Ignon et al., Marasco et al. disclose an external tissue/skin treatment method and system irrigation, debridement (which provides a similar function of the abrading/abrasive element disclosed by Ignon et al.), and suctioning functions and teach providing the system with a control module (“fluid transfer pump” 50, see col. 5:55 — col. 6:44 and figure 3) configured to regulate and control the irrigation fluid with a pulsed pattern (interpreted as a pattern of relative positive and negative pressures) and to control the frequency of pulsing of the fluid (in that it dictates a particular pulsation frequency) in order to enhance irrigation, washing/flushing and debridement of the tissue (see abstract, col. 3:40-64, col. 4:16- 39, col. 6:16-44 and figures 1, and 3-5 for example.
It should be noted the pulsed fluid delivery pattern taught by Marasco et al.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Ignon et al., as taught by Marasco et al., to provide the system with a control module configured to regulate the irrigation fluid with a pulsed pattern (interpreted as a pattern of relative positive and negative pressures) and to control the frequency of pulsing of the fluid in order to enhance irrigation, washing/flushing and debridement of the tissue.

Regarding claims 3-5, 13-15 and 20, Ignon et al. in view of Marasco et al. disclose the claimed invention, see Marasco et al. col. 6:16-44 and figures 4-5.

Regarding claim 6, Ignon et al. disclose the claimed invention of a serum, see [0016] and [0032] for example.

Regarding claims 7 and 21, Ignon et al. disclose the claimed invention including the manifold (“manifold system” 460), see [0139] and figure 7.

Regarding claims 8-9, 16 and 19, Ignon et al. in view of Marasco et al. disclose the claimed invention. Although Marasco et al. do not explicitly recite the terms “step-like pattern,” “square wave pattern,” and/or “sinusoidal pattern,” Marasco et al. disclose an “inner surface of the pressurized fluid feed pump” 58 that provides a pulsating fluid pattern having a “step-like pattern,” “square wave pattern,” and/or “sinusoidal pattern,” see col. 6:16-44 and figures 4-5.


Response to Arguments

Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to obvious double patenting rejections are simply unpersuasive.
Applicant’s argument with respect to the prior art under 35 U.S.C. §103 (i.e., obviousness rejection) are unpersuasive in that Applicant’s only argument is:

Applicant submits that the claims, as amended herein, are novel, non-obvious and otherwise patentable over the references of record, either alone or in combination. For example, with respect to independent Claim 2, the cited references and other references of record fail to teach or suggest, inter alia, 1.a method of treating an outer layer or an epidermis of a skin surface of a body, the method comprising providing a fluid from a fluid source to a tip of a handpiece assembly through a fluid delivery conduit, wherein the handpiece assembly comprises a main body portion and the tip positioned along a distal end of the main body portion, wherein the tip comprises at least one skin abrading member configured to abrade skin tissue on an outside surface of a body when the handpiece assembly is moved relative to skin tissue, positioning the tip of the handpiece assembly in contact with an outer surface of the skin tissue, and removing a spent fluid away from the tip through a suction conduit, wherein the suction conduit is configured to be placed in fluid communication with a suction source, wherein fluid is configured to be provided through the fluid delivery conduit to the tip using a pulsed pattern.

Applicant amended the claims in two ways.  The first way comprises the recitation of “method of treating an outer layer or an epidermis of a skin surface Ignon et al. prior art primary reference.  The second way is the amendments to claims 22 and 23 which amends “the level” to “a frequency,” so now those two claims recite “ further comprising controlling a frequency of pulsing of the pulsed pattern during use.”  Clearly the secondary, teaching reference of Marasco et al. teaches this claimed control of pulsating frequency (in that it dictates a particular pulsation frequency), and therefore the claimed invention is made obvious.  Applicant’s argument is the prior art combination does not make obvious the claimed invention as defined by claim 2 – and from the above rejections and rebuttals it is plain to see this argument is very unpersuasive.


Due to the RCE, this action is made non-final.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792